      Case 4:18-cv-00744 Document 56 Filed on 03/22/19 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                    March 22, 2019
                              SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                  HOUSTON DIVISION

DAVID BUREN WILSON,                               §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-00744
                                                  §
HOUSTON COMMUNITY COLLEGE                         §
SYSTEM, et al,                                    §
                                                  §
         Defendants.                              §

                                       FINAL JUDGMENT

       Pursuant to the Memorandum Opinion and Order entered in this case, defendant’s,

Houston Community College System’s (the “defendant”), motion to dismiss is GRANTED. The

plaintiff, David Buren Wilson, Trustee, (the “plaintiff”), shall take nothing by his suit.

       This is a Final Judgment.

       It is so ORDERED.

       SIGNED on this 22nd day of March, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
